DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
	Previously, this Office issued a Non-Final Rejection on 06/10/2021.
	This Final Rejection is in response to the claim set and remarks filed by the Applicant on 09/10/2021. 
Therefore, claim(s) 1 and 11 – 14 is/are pending and is/are addressed below.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Claim 11's "slot identifier locating slots of a workpiece." This limitation will be interpreted to require a laser scanner, a camera, a probing device, or their functional equivalents (see [0044] of Applicant's original specification filed on 03/15/2019).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform 
No other limitations are understood to invoke 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by KHONDOKER PG Publication No. 20200139624.
As to claim 1, KHONDOKER discloses a fused filament deposition head (Figure 2), comprising:
[AltContent: textbox (Reproduction of KHONDOKER's Figure 2)]
    PNG
    media_image1.png
    554
    573
    media_image1.png
    Greyscale


	a dispensing end downstream of the feed end (bottom of the melt chamber), the dispensing end delivering materials of the multiple filaments together upon exit of the multiple filaments from the dispensing end (¶78); and
	at least one heater situated between the feed end and the dispensing end, the at least one heater heating the multiple filaments as the multiple filaments travel from the feed end and to the dispensing end (not illustrated but disclosed as being present at the claimed location in ¶81). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over KHONDOKER PG Publication No. 20200139624 in view of MARK PG Publication No. 20190009472 (of record).
	 
	As to claim 11, KHONDOKER discloses the fused filament deposition head as set forth in claim 1. 
KHONDOKER fails to disclose further comprising a slot identifier carried adjacent the dispensing end, the slot identifier locating slots of a workpiece for the delivery of the materials of the multiple filaments therein upon exit from the dispensing end. 
MARK teaches a slot identifier carried adjacent the dispensing end (Figure 1B, 15)  , the slot identifier locating slots of a workpiece for the delivery of the materials of the multiple filaments therein upon exit from the dispensing end  (¶ 94; see also the structural arrangement illustrated in Figure 1A and Figure 2E). 
It would have been obvious to one of ordinary skill in the art as of the effective filing date to incorporate the teachings of MARK into the disclosure of KHONDOKER for the benefit of a range sensor which may scan the section ahead of the deposition head in order to correct the Z height of the deposition head, or a fill volume required, to match a desired deposition profile (as taught by MARK at ¶94). 
Claims 13–14 is/are rejected under 35 U.S.C. 103 as being unpatentable over KHONDOKER PG Publication No. 20200139624 in view of REESE PG Publication No. 20180117851 (of record).
As to claim 13, KHONDOKER discloses the fused filament deposition head as set forth in claim 1.
KHONDOKER fails to disclose further comprising a finisher coming into abutment with the delivered materials of the multiple filaments once exited from the dispensing end and delivered to a workpiece. 
REESE teaches a finisher (Figure 2's 206) coming into abutment with delivered materials of the multiple filaments once exited from the dispensing end and delivered to a workpiece (¶68). 

    PNG
    media_image2.png
    522
    705
    media_image2.png
    Greyscale

(reproduction of REESE's Figure 2). 
	It would have been obvious to one of ordinary skill in the art as of the effective filing date to incorporate the teachings of REESE's finisher into the disclosure of KHONDOKER for the benefit of compacting the dispensed material (as taught by REESE at ¶69). 
	As to claim 14, KHONDOKER and REESE make obvious the fused filament deposition head as set forth in claim 13.  
KHONDOKER fails to disclose wherein the finisher is a consolidation shoe or a consolidation roller. 
REESE further teaches wherein the finisher is a consolidation shoe or a consolidation roller (see Figure 2's 206 and ¶69).
It would have been further obvious to one of ordinary skill in the art as of the effective filing date to incorporate the specific teachings of REESE's roller into the disclosure of KHONDOKER for the benefit of compacting the dispensed material (as taught by REESE at ¶69). 

Response to Arguments
Claim Rejections - 35 USC § 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph
Claim(s) 2, 4 and 9 – 10 was/were rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In the claims at issue, those filed on 09/10/2021, claim(s) 2 – 10 and 15 – 20 is/are canceled.  The relevant rejection(s) of canceled claims under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, in the Non-Final Rejection, mailed 06/10/2021, is/are moot and withdrawn. 
The Examiner would like to thank the Applicant for amending the claim(s) at issue.  The rejection(s) made under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, in the Non-Final Rejection, mailed 06/10/2021, is/are moot and withdrawn.  

Claim Rejections - 35 USC § 102/103
In the claims at issue, those filed on 09/10/2021, claim(s) 2 – 10 and 15 – 20 is/are canceled.  Applicant’s arguments, bottom of page 5 and extending onto page 6, filed 09/10/2021, have been fully considered and are persuasive.  
Therefore, the above referenced prior art rejection(s) in the Non-Final Rejection, mailed 06/10/2021, is/are withdrawn.
However, another rejection is made in view of the prior art cited herein. 






Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANLEY L CUMMINS IV whose telephone number is (469)295-9048. The examiner can normally be reached Monday-Friday 9:30 a.m. - 6:00 p.m. (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S Del Sole can be reached on (571)272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.L.C./Examiner, Art Unit 1743                                                                                                                                                                                                        

/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743